Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-25 are pending.
Claims 1-11 and 14-21 have been examined.
Claims 12-13 and 22-25 are withdrawn from consideration as drawn to a non-elected invention.  Claim 12 is non-elected because Applicant did not elect an ionic surfactant. Claim 12 is withdrawn because Applicant did not elect an amine. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1.
The term “gelation supporting amounts” and “wherein the nanoparticle:ion ratio is selected so as to determine a gelation time” is unclear because of the almost infinite variables one must take into account when considering the elements of the claim necessary to meet these two requirements. For example: what the anionic species and cationic species are will impact the amount; what and how much nanoparticle is present will make a difference; Applicant recites an amount of nanoparticle of .001 wt% for example; the various solvents will affect the amount; the formation conditions will affect the amounts.  The term “gel-like” renders the claim further indefnite because it cannot be determined what the metes and bounds of this term are. The Examiner believes one of ordinary skill in the art could eventually work out all the parameters and answer the above questions; but not without extreme difficulty such that one of ordinary skill in the art would not be apprised of the metes and bounds of the claim.
The term “liquid-like” is indefinite.
The term “gel-like” is indefinite.



Citation of Relevant art.
1. US PG PUB 2018/0340129 to Wang teaches ionic liquid pairs comprising oleic acid and tetrabutylammonium hydroxide.
2. US 20170009172 to Bender teaches ionic liquid combinations as lubricants comprising carboxylate/alkylammonium mixtures.
3. WO 2013057446 teaches nanocrystals stabilized by octylamine and oleic ionic pairs. 
4. Demikhova, I. I., Likhanova, N. V., Moctezuma, A. E., Hernandez Perez, J. R., Olivares-Xometl, O.. , and I. V. Lijanova. "Improved Oil Recovery Potential by Using Emulsion Flooding." Paper presented at the SPE Russian Oil and Gas Exploration & Production Technical Conference and Exhibition, Moscow, Russia, October 2014. doi: https://doi.org/10.2118/171146-MS 
the use of two room-temperature ionic liquids (IL), where there is one IL with an organic carboxylate anion and other with an inorganic anion, used as a dispersion phase of an oil-in-water emulsion for the formation of new water routes for increasing the oil recovery during of emulsion flooding process.
	The Examiner further notes that surfactant stabilized emulsions comprising nanoparticles having a “tuned” gelation times are known in the art. 
	
	The prior art does not teach or fairly suggest using an ionic liquid pair comprising oleic acid and tetrabutylammonium hydroxide and a nanoparticle combination in a specific ratio to form an emulsion for placement into a subterranean formation for gel formation.


Allowable Subject Matter
Claims 1-11 and 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674